Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in the instant application.

Rejoinder of withdrawn claims:
Claims 1 and 7 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 2-6 , drawn to narrowing the variables in the compound of formula 1 of claim 1,  used in the method which is allowable, previously withdrawn from consideration as a result of a restriction requirement set forth in the non-final rejection dated 09/03/2012 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-14   drawn to claims  non-elected without traverse as per applicants response to restriction dated 11/09/2021.  Accordingly, claims 8-14 are cancelled.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
In the claims:

Cancel withdrawn claims 8-14 

REASONS FOR ALLOWANCE
In view of the applicants claim amendment and arguments filed on 03/02/2022 and the following examiners statement of reasons for allowance, claims 1-7 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method for treating low bone mineral density associated with osteopenia, osteoporosis, and other diseases, comprising: administrating a composition comprising a 3,5-dihydroxypentanoic acid derivative according to Formula I to a mammal, which variables as defined in the claim.

    PNG
    media_image1.png
    202
    577
    media_image1.png
    Greyscale


Conclusion
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629